 1
                               UNITED STATES DISTRICT COURT
 2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
 3
 4     SAN FRANCISCO BAY CONSERVATION AND
       DEVELOPMENT COMMISSION,                                    Case No. 3:16-cv-05420-RS-JCS
 5
                      Plaintiff,
 6                                                                [PROPOSED] ORDER REGARDING
                      and                                         BRIEFING AND HEARING SCHEDULE
 7                                                                ON CROSS-MOTIONS FOR SUMMARY
       SAN FRANCISCO BAYKEEPER,                                   JUDGMENT
 8
                      Plaintiff-Intervenor.
 9
10            v.
11     UNITED STATES ARMY CORPS OF
       ENGINEERS; et al.,
12
                      Defendants.
13
14
15          Pursuant to Magistrate Judge Spero’s August 24, 2018 Order (Dkt. No. 78), the parties’ joint
16   stipulation regarding the briefing and hearing schedule on their cross-motions for summary
17   judgment, and for good cause shown, the following briefing and hearing schedule, and briefing page
18   limits, are hereby set for Plaintiffs’ Motion for Summary Judgment and Defendants’ Cross-Motion
19   for Summary Judgment:
20
                                                                    Due Date            Page Limit
21
22           Plaintiff’s and Plaintiff-Intervenor’s Joint           February 13, 2019   40
             Motion for Summary Judgment
23
             Defendants’ Opposition to Plaintiffs’ Motion for       April 9, 2019       40
24
             Summary Judgment and Defendants’ Cross-                (55 days)
25           Motion for Summary Judgment

26           Plaintiff’s and Plaintiff-Intervenor’s Joint Reply     May 14, 2019        35
             in Support of Motion for Summary Judgment              (35 days)
27           and Opposition to Defendants’ Cross-Motion for
28           Summary Judgment


                                                        1
     [PROPOSED] ORDER RE REVISED BRIEFING AND HEARING ON CROSS-MSJs                     3:16-cv-05420-RS-JCS
 1
            Defendants’ Reply in Support of Defendants’      June18, 2019          20
 2          Cross-Motion for Summary Judgment                (35 days)
 3                                                            July 18, 2019
            Hearing on Cross-Motions                         July 12, 2019, or a
 4                                                           date convenient for
                                                             the Court
 5
 6   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7
 8   Date: 2/5/19
 9
                                              RICHARD SEEBORG
10
                                              United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   2
     [PROPOSED] ORDER RE REVISED BRIEFING AND HEARING ON CROSS-MSJs                3:16-cv-05420-RS-JCS
